9 F.3d 108
145 L.R.R.M. (BNA) 2448
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD;  Petitioner,Teamsters, Chauffeurs, Warehousemen and Helpers Union LocalNo. 20, Intervenor,v.TURNER-BROOKS OF OHIO, INC., Respondent.
No. 93-5986.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1993.

Before:  NORRIS and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Turner-Brooks of Ohio, Inc., Toledo, Ohio, its officers, agents, successors, and assigns, enforcing its order dated March 29, 1993, in Case No. 8-CA-24925, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Turner-Brooks of Ohio, Inc., Toledo, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Failing to furnish Teamsters, Chauffeurs, Warehousemen and Helpers, Local No. 20 a/w International Brotherhood of Teamsters, AFL-CIO with information necessary for and relevant to the Union's performance of its duties as the exclusive collective-bargaining representative of the employees in the unit;  failing to honor the terms of its agreement with the Union by failing to make health and welfare and pension contributions and by failing to make vacation payments to, and on behalf of, employees in the unit;  and failing to bargain with the Union about the effect of closure of its Toledo, Ohio facility.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Furnish the Union with the information it requested by letter of June 22, 1992, with the exception of employees' social security numbers.


7
(b) Honor the terms of its contract with the Union by making health and welfare and pension contributions and making vacation payments to, and on behalf of, employees in the unit.


8
(c) Bargain with the Union regarding the effects of closure of its Toledo, Ohio facility.


9
(d) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


10
(e) Post at its facility in Toledo, Ohio, and mail to all bargaining unit employees, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed by the Respondent's authorized representative, shall be mailed to all bargaining unit employees and shall also be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(f) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


15
WE WILL NOT fail to bargain in good faith with Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 20 a/w International Brotherhood of Teamsters, AFL-CIO, the exclusive representative of our employees in the following appropriate bargaining unit:


16
All truck drivers, helpers, and warehousemen employed at our 115 S. Reynolds Road, Toledo, Ohio facility, but excluding all office clerical employees, and professional employees, guards and supervisors as defined in the Act and all other employees.


17
WE WILL NOT refuse to provide the Union with the relevant information it requested by letter of June 22, 1992.


18
WE WILL NOT refuse to honor the terms of our contract with the Union by failing to make all contractually required health and welfare and pension contributions and vacation payments.


19
WE WILL NOT refuse to bargain with the Union about the effects on unit employees of our closure of the Toledo, Ohio facility.


20
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


21
WE WILL provide the Union with the relevant information it requested by letter of June 22, 1992, with exception of employees' social security numbers.


22
WE WILL honor the terms of our contract with the Union by making all contractually required health and welfare and pension contributions and vacation payments and WE WILL make our employees whole, with interest, for our failure to make all such contributions as required in the contract.


23
WE WILL bargain with the Union about the effects on unit employees of our closure of the Toledo, Ohio facility and make our employees whole with interest for our failure to bargain.


24
TURNER-BROOKS OF OHIO, INC.


25
(Employer)


26
Dated __________ By ______________________________


27
(Representative) (Title)


28
This is an official notice and must not be defaced by anyone.


29
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 1240 East 9th Street, Room 1695, Cleveland, Ohio 44199-2086, Telephone 216-522-3729.